226 Ga. 722 (1970)
177 S.E.2d 228
COOPER
v.
THE STATE (two cases).
25979, 25980.
Supreme Court of Georgia.
Argued September 14, 1970.
Decided September 24, 1970.
Edward T. Hughes, for appellants.
A. Wallace Cato, District Attorney, for appellee.
NICHOLS, Justice.
The defendants were indicted for refusing to deliver revoked operators' licenses to the Department of Public Safety. Demurrers to such indictments were filed, overruled and the questions raised thereby certified for immediate review. The sole questions raised by such demurrers which could give this court jurisdiction of the appeals relate to attacks on sections of the annotated Code. Though referred to as attacks on Code sections, they must be-deemed to refer to the annotated Code since no such sections appear in the official Code. Held:
"This court has repeatedly held that an attack upon a section of the annotated Code which has been incorporated in the Code since the adoption of the Code of 1933 is not an attack upon the constitutionality of any law." Adams v. Ray, 215 Ga. 656, 660 (113 SE2d 100). See also Widemon v. Burson, 224 Ga. 665 (164 SE2d 128), and citations. The sole question which would have placed jurisdiction of the appeals in this court, not having been properly raised in the trial court, the appeals are ones in the jurisdiction of the Court of Appeals and are accordingly transferred to that court.
Transferred to the Court of Appeals. All the Justices concur.